FILED
                            NOT FOR PUBLICATION                            MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 11-10331
                                                      11-10332
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:10-cr-50184-DCB
  v.                                                       4:10-cr-01512-DCB

JOSE FRANCISCO AVILA-COTA, a.k.a.
Francisco Avila, a.k.a. Francisco Avila-         MEMORANDUM*
Cota, a.k.a. Jose F. Avila-Cota,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Jose Francisco Avila-Cota appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his jury-trial conviction for

reentry after deportation, in violation of 8 U.S.C. § 1326, and the 21-month

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consecutive sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Avila-Cota contends the district court procedurally erred by failing to

consider all of the 18 U.S.C. § 3553(a) sentencing factors and by failing to explain

the sentence imposed. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The district court

adequately considered the section 3553(a) sentencing factors and explained the

sentence sufficiently to permit appellate review. See United States v. Carty, 520

F.3d 984, 992 (9th Cir. 2008) (en banc).

      Avila-Cota next contends that the district court violated the parsimony

principle and imposed a substantively unreasonable sentence by giving too much

weight to recidivism. The district court did not abuse its discretion in imposing

Avila-Cota’s sentences. See Gall v. United States, 552 U.S. 38, 51 (2007). Avila-

Cota’s consecutive sentences are substantively reasonable in light of the section

3553(a) sentencing factors and the totality of the circumstances, including Avila-

Cota’s extensive criminal history. See id.

      AFFIRMED.




                                             2                       11-10331 & 11-10332